Citation Nr: 0528243	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-28 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Thomas Reed, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1957 to May 
1978.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 decision by the RO 
which denied service connection for PTSD and granted an 
increased rating to 10 percent for anxiety disorder (formerly 
depressive neurosis).  By rating action in April 2005, the RO 
assigned an increased rating to 30 percent for anxiety 
disorder, effective from June 26, 2001, the date of claim for 
increase.  In August 2005, a hearing was held at the RO 
before the undersigned member of the Board.  

The issue of an increased rating is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for PTSD have been obtained by VA.  

2.  The veteran is authorized to wear the Combat Action 
Ribbon and served in the Navy medical corps in Vietnam.  

3.  The veteran is shown as likely as not to be suffering 
from disability manifested by PTSD due to combat experiences.  




CONCLUSION OF LAW

The veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in April and July 2002, 
prior to the October 2002 adjudication of his claim, and he 
was provided with the law and regulations pertaining to VCAA 
in the April 2005 supplemental statement of the case.  He has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  

In light of the favorable decision herein below, the Board 
finds that any deficiency in VA's duty to assist the veteran 
in the development of his claim, amounts to harmless error.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110 (2004).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

PTSD

The veteran's discharge certificate (DD 214) showed that he 
served in Vietnam for more than 11 months in his primary 
specialty as a field medical service technician, and that he 
was authorized to wear the Combat Action Ribbon.  The veteran 
asserts that he was exposed to combat action with the enemy 
on several occasions, primarily rocket and mortar attacks; 
that he personally assisted in giving medical aid to the 
wounded, and that he attended to the dead.  He was present 
when a soldier he knew personally was killed during a rocket 
attack, and that he attended to another soldier who sustained 
fatal burn injuries when an ammunition dump caught fire.  The 
Board has consulted the Vietnam Veterans Memorial Directory 
of Names and has confirmed that the two soldiers identified 
by the veteran were killed in action under circumstances 
consistent with the veteran's testimony.  

The evidentiary record also includes several statements from 
various family members and several servicemen who served with 
the veteran in Vietnam.  The servicemen confirm the veteran's 
assertions that their base camp came under mortar and rocket 
attacks and that the soldier identified by the veteran was 
killed in the manner he described.  These statements further 
support the veteran's claim that he was present during the 
attacks.  

Based upon his testimony, the documented award of the Combat 
Action Ribbon and his duty assignment as a Navy medic, the 
Board will accept the veteran's assertion of participation in 
combat and stressor events in service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002) 38 C.F.R. § 3.304(f).  

Having satisfied one of the three elements to establish 
service connection, the evidence must now show that he has a 
diagnosis of PTSD which is related to the confirmed stressors 
in service.  The evidence of record includes numerous VA and 
private psychiatric reports and examinations from 2001 to the 
present.  All of the reports indicated that the veteran has 
some symptoms of PTSD.  The least favorable opinions include 
an August 2002 opinion by a VA psychiatrist to the effect 
that while the veteran had some symptoms of PTSD, he did not 
satisfy all the criteria for a diagnosis of PTSD under DSM-
IV.  Another VA psychiatrist in January 2005 opined that 
despite minimal symptoms of PTSD, the condition did not seem 
to have effected his psychosocial and occupational 
functioning.  

The remaining medical evidence includes several letters and 
reports from private psychiatrists, social workers, and other 
mental healthcare providers, all of whom offer a clear 
diagnosis of PTSD related to military service.  The Board 
finds the most probative of these opinions is a July 2005 
private psychiatric evaluation.  The psychiatrist provided a 
detailed description of the veteran's medical and 
occupational history, including the findings from the two VA 
psychiatric reports, and included an in depth analysis and 
discussion of all of the relevant facts and findings in the 
claims file.  He noted that the veteran was exposed to 
extreme stressors in Vietnam and that he has repeatedly 
described nightmares of his Vietnam experiences, survivor 
guilt, avoidance and anti-social behavior, and many other 
classic symptoms of PTSD on all of his psychiatric 
examinations.  The psychiatrist opined that the veteran 
developed PTSD and major depression as a result of military 
service.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The Board finds the July 2005 psychiatric evaluation report 
is most persuasive as it was based on a longitudinal review 
of the claims file and included an comprehensive analysis of 
all of the evidence of record.  Of the two unfavorable VA 
examinations, the Board notes that the August 2002 examiner 
indicated that he had only a partial file to review.  The 
January 2005 VA opinion was somewhat equivocable in that the 
examiner seemed to suggest that the veteran had mild symptoms 
of PTSD, but that it did not appear to cause any significant 
impairment.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the elements required 
to establish service connection for PTSD have been satisfied.  
38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  


REMAND

In light of the favorable decision to grant service 
connection for PTSD, the Board finds that additional 
development must be undertaken to determine the current 
severity of the veteran's psychiatric disorder.  The two VA 
psychiatric examinations during the pendency of this appeal 
were conducted primarily to determine if the veteran had 
PTSD.  As service connection is now established for PTSD, 
another examination, which takes into consideration all of 
the veteran's symptoms, must be undertaken.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
have treated him for any psychiatric 
problems since July 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD and anxiety disorder.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should indicate 
which of the following criteria ((a), 
(b), (c), or (d)), more closely reflects 
the degree of impairment caused by the 
service-connected PTSD and anxiety 
disorder:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner.  
If not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2004).  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


